Citation Nr: 1241700	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-31 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for schizophrenia.

2.  Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and major depressive disorder.

3.  Entitlement to service connection for antisocial personality disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to June 1976.  These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Cheyenne, Wyoming RO.  In April 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the hearing the Veteran requested, and was granted, a 60 day abeyance period for the submission of additional evidence.  Additional evidence was received without a waiver of RO consideration.

The issues of service connection for schizophrenia (on de novo review) and service connection for an acquired psychiatric disability, to include bipolar disorder and major depressive disorder, are addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  In April 2011, prior to the promulgation of a decision in the matter, the Board received notification from the Veteran that he was withdrawing his appeal in the matter of service connection for antisocial personality disorder; there are no questions of fact or law in this matter remaining for the Board to consider.

2.  An unappealed January 2004 rating decision denied the Veteran's claim of service connection for schizophrenia, based essentially on a finding that such disability was not shown.

3.  Evidence received since the January 2004 rating decision includes VA and non-VA medical records which show a diagnosis of schizophrenia.  The evidence is new, it relates to an unestablished fact necessary to substantiate the claim of service connection for schizophrenia, and it raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran are met with respect to the claim for service connection for an antisocial personality disorder; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The January 2004 rating decision, which denied entitlement to service connection for schizophrenia is final; new and material evidence has been submitted, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal and dismissal

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In July 2010, the Veteran filed a substantive appeal perfecting his appeal in the matter of service connection for an antisocial personality disorder.  In April 2011, the Veteran indicated at his Travel Board hearing that he wished to withdraw the claim.  See Hearing Transcript, p. 2.  As the Veteran has withdrawn his appeal in the matter, there remain no allegations of error of fact or law for appellate consideration in the matter of service connection for an antisocial personality disorder.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal in the matter is dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision reopens the Veteran's claim, there is no reason to belabor the impact of the VCAA on the matter.  As such, any notice defect or duty to assist omission is considered to be harmless.  

Legal Criteria, Factual Background, and Analysis

Generally, when the RO denies a claim, the veteran does not appeal the denial, and no new evidence is received within a year of the decision, such a determination becomes final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, a January 2004 rating decision denied the Veteran service connection for schizophrenia.  The Veteran did not appeal and no new evidence was submitted within one year of that decision, so the rating decision became final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the January 2004 rating decision included the Veteran's service treatment records (STRs), which indicate that in April 1976 he was referred for evaluation when he complained that several people were out to get him and he appeared very agitated.  The impression based on a mental status examination was paranoid personality, and the recommendation was rapid administrative separation.  June 1976 service personnel records (SPRs) indicate that the Veteran was not recommended for re-enlistment, as he was being discharged by reason of unsuitability personality disorders.

In August 2003, the Veteran was scheduled for a VA psychiatric examination for which he failed to report without good cause provided.

The January 2004 rating decision denied the Veteran service connection for schizophrenia based essentially on findings that the medical evidence of record failed to show that this disability had been clinically diagnosed.  Evidence received since the January 2004 rating decision includes VA and non-VA treatment records, a Social Security Administration (SSA) decision, a VA treatment letter, and lay statements and sworn testimony from the Veteran regarding developing schizophrenia in service.  

The new evidence includes records from the Wyoming Behavioral Institute indicating that the Veteran was admitted for 5 days in June 2006 for recurrent major depressive disorder with suicidal ideation, and a personality disorder not otherwise specified; for 6 days in December 2008 for recurrent severe major depressive disorder without psychotic features, polysubstance abuse and alcohol abuse in full-sustained remission, possible generalized anxiety disorder versus social anxiety disorder, and personality disorder not otherwise specified; for 12 days in January 2009 for the same diagnoses; for 7 days in June 2009 for recurrent major depression refractory to medications, rule-out bipolar disorder/depressed, alcohol dependence, history of polysubstance abuse and dependence, and personality disorder not otherwise specified; and for an additional 16 days in July 2009 for recurrent severe major depression currently remitted, alcohol dependence in early sustained remission, and posttraumatic stress disorder.

The record also includes a March 2009 discharge summary from Wyoming State Hospital, where the Veteran was treated for six weeks for the diagnoses of recurrent moderate major depressive disorder, cannabis abuse, heroin abuse in full remission, cocaine abuse in full remission, methamphetamine abuse in full remission, and a personality disorder not otherwise specified.

The evidence indicates that the Veteran was admitted for VA treatment from July to October 2009 for alcohol dependence; mood disorder not otherwise specified; history of polysubstance dependence; schizoaffective disorder; and personality disorder not otherwise specified, cluster B, likely antisocial.  In an October 2009 VA treatment record, the Veteran's psychiatric diagnosis was listed as bipolar disorder.  In a December 2009 VA treatment record, it was listed as affective disorder/depression, and bipolar disorder; it was noted that the diagnoses did not include anxiety disorder, schizophrenia spectrum, psychosis (other than schizophrenia), adjustment disorder, alcohol abuse or dependence, drug abuse or dependence, or personality disorder.

The Veteran submitted an October 2009 Social Security Administration (SSA) decision indicating that he was entitled to receive monthly disability benefits beginning May 2009.  In an accompanying November 2009 statement, the Veteran stated that the decision was based on his mental illness.  

A December 2009 statement from Southwest Counseling Service in Wyoming indicated that there was no record for the Veteran between the requested dates of January 2002 through December 2003.

In a June 2011 VA treatment letter, the Veteran's treating psychiatrist stated that the Veteran is diagnosed with schizophrenia, paranoid type, and he reported having symptoms of schizophrenia that began when he was a cook on the U.S.S. Midway in 1975.  He reported that he had just come back from shore leave in Korea when the paranoia came out of nowhere, and he was hospitalized in the infirmary for several days.  The psychiatrist opined that it is conceivable that the Veteran's psychotic disorder had its beginnings in the military, at least its prodrome.  

In addition, in his sworn testimony at the April 2011 Travel Board hearing (which for the purpose of reopening is presumed to be credible), the Veteran testified that he had been receiving treatment off and on for 20 years for a diagnosis of bipolar disorder, which he contended included major depression and paranoid schizophrenia.  He testified that after service, he was an alcoholic and drug addict and was self-medicating for several years before seeking treatment in approximately 1990 at the Crisis Center in Uncasville, Connecticut.  He reported later seeking treatment at a non-VA clinic in Minneapolis although he could not remember its name.   He was later admitted by court order four times to the state hospital in Wyoming and then once to the Sheridan VA Medical Center.  He had a history of two suicide attempts, nightmares, trusting others, and being in crowds.  He testified that he took medications three times per day for his diagnosed mental disorder, and he had been in a VA mental health intensive case management program for a year and a half.  He testified that he had no history of mental disability before entering service.  He testified that he became paranoid one day while serving on the U.S.S. Midway as a cook and was taken to the infirmary, where he woke up three days later with no recollection of the three days.  He asserted that he was treated for approximately 14 days and then discharged from service shortly thereafter with a diagnosis of a paranoia personality disorder.  He testified that he had not had a VA psychiatric examination; he was scheduled for a VA examination in August 2003 but it was cancelled, and he could not remember whether he had tried to attend the examination.  He testified that he was receiving Social Security disability benefits for bipolar disorder.

Because service connection for schizophrenia was denied in January 2004 based essentially on a finding that such disability was not shown, for evidence to be new and material in this matter, it must relate to such finding.  The Veteran's treatment records show a diagnosis of schizophrenia and address an unestablished fact necessary to substantiate his claim.  Considered in light of his allegations, they raise a reasonable possibility of substantiating the claim.  It is well-established that the requirement for reopening is a "low threshold" requirement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Accordingly, the VA and non-VA treatment records, considered in conjunction with the evidence previously of record and the circumstances of the Veteran's service, are new and material evidence, and the claim of service connection for schizophrenia is therefore reopened.



ORDER

The appeal in the matter of service connection for antisocial personality disorder is dismissed.

New and material evidence having been presented, the claim for entitlement to service connection for schizophrenia is reopened.


REMAND

At the April 2011 Travel Board hearing, the Veteran indicated that he had received treatment from non-VA providers including the Crisis Center in Uncasville, Connecticut, in approximately 1990, as well as a clinic in Minneapolis (although he could not remember its name), and the state hospital in Wyoming.  A review of the claims file reveals that the records from the Wyoming state hospital were received, but there are no records in evidence from the Crisis Center.  The RO should attempt to obtain any outstanding private/non-VA treatment records, with the Veteran's assistance.

Additionally, VA treatment records from December 2009 to the present should be obtained.  

The Veteran submitted an October 2009 SSA decision indicating that he was entitled to receive monthly disability benefits beginning May 2009.  The Board notes that the record indicates the Veteran had also previously received SSA disability benefits, he had tried to work and found he could not hold any jobs, and he then reapplied for benefits.  (See October 2009 VA treatment record.)  A review of the claims file reveals that the complete SSA records, including any previous benefits decision as well as any medical records on which both/all decisions were made, are not yet in evidence.  These records should be sought on remand.

Finally, the Veteran has not undergone a VA psychiatric examination to determine the existence, nature, and etiology of any psychiatric disability, to include schizophrenia, bipolar disorder, and depression (it is noted that he was previously scheduled for an examination but failed to report).  However, since that time, a VA psychiatrist in June 2011 suggested that an examination should be provided; and the Board concludes that the Veteran should be given a second chance to attend an examination.  However, the Veteran is advised that governing regulations provide that when a claimant fails (without good cause) to report for a VA examination scheduled in conjunction with a reopened claim for service connection, the claim is to be denied.  See C.F.R. § 3.655(b)).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from December 2009 to the present.

2.  Ask the Veteran to identify all sources of private/non-VA mental health treatment or evaluations he has received, and to provide authorizations for VA to secure the complete updated clinical records of all such treatment and evaluations.  The RO should secure for association with the claims file complete clinical records outstanding from all sources identified.

3.  Obtain Social Security Administration (SSA) records, to include both the determinations and the underlying medical records used to make any determinations.  

4.  If any identified records cannot be obtained, a letter should be sent to the Veteran informing him of such in compliance with 38 C.F.R. § 3.159(e).

5.  Then, schedule the Veteran for a VA psychiatric examination.  The examiner should be provided with the Veteran's claims file and a complete rationale should be provided for any opinion expressed.  The examiner should:  

a)  Identify (by medical diagnosis) each of the Veteran's Axis I and/or Axis II psychiatric disabilities.

b)  Indicate, as to each and every psychiatric diagnosis, whether it is at least as likely as not (a 50% or better probability) that such a disability either began during or was otherwise caused by the Veteran's military service.

c)  Indicate, if an Axis II personality disorder is diagnosed, whether it is at least as likely as not (50 percent or greater) that a diagnosed mental disorder was superimposed on the personality disorder during service.

In so doing, the examiner should specifically discuss the service treatment record which shows that the Veteran was separated from military service after being treated for a paranoid personality in April 1976; indicating whether such a record in suggestive of the in-service onset of a current Axis I psychiatric disorder, a current Axis II personality disorder, or an Axis I psychiatric disorder superimposed on an Axis II personality disorder which existed prior to the Veteran's military service. 

6.  The RO should then re-adjudicate the Veteran's claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  Then, if in order, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


